Name: Commission Regulation (EEC) No 307/82 of 9 February 1982 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 2 . 82 Official Journal of the European Communities No L 37/21 COMMISSION REGULATION (EEC) No 307/82 of 9 February 1982 fixing the amount of the subsidy on oil seeds information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 3701 /81 (3), as last amended by Regulation (EEC) No 227/82 (4) ; Whereas in the absence of the indicative price for the 1982/83 marketing year for colza and rape seed in case of pre-fixation for the month of July 1982, the amount of subsidy on these products has been obtainable only on the basis of the indicative price for the month of July 1981 . This amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1982/83 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3701 /81 to the 1 . The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto . 2 . The amount of the subsidy for the month of July 1982 will , however, for colza and rape seed, be confirmed or replaced as from 10 February 1982 to take into account the indicative price which is fixed for these products for the 1982/83 marketing year . Article 2 This Regulation shall enter into force on 10 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. $ OJ No L 360 , 31 . 12 . 1980, p . 16 . (3) OJ No L 369, 24 . 12 . 1981 , p . 36 . (4) OJ No L 22, 30 . 1 . 1982, p . 46 . No L 37/22 Official Journal of the European Communities 10 . 2. 82 ANNEX to the Commission Regulation of 9 February 1982 fixing the amount of the subsidy on oil seeds (ECU/ 100 kg) CCT heading Description Subsidy No ex 12.01 Colza and rape seed 21-571 ex 12.01 Sunflower seed 21-443 (ECU/ 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of February 1982 March 1982 April 1982 May 1982 June 1982 July 1982 ex 12.01 Colza and rape seed 20-664 20-713 20-574 20-141 20-374 16-757 0 ex 12.01 Sunflower seed 21-443 21-917 21-717 19-214 19-023  (') Subject to confirmation .